By JUDGE WILLIAM L. WINSTON
The objections of defendants Vukic and Chapola to the interrogatories propounded by the complainant are overruled. All would be the proper subject of depositions under Rule 4:1(b) in that they relate to issues which are relevant, not privileged, and are calculated to lead to the discovery of the identity and location of persons having knowledge of relevant facts.
The complainant’s objection to Interrogatory 10 g, h, and i is overruled in that the prior possession of the information by the defendants is no ground for objection. The objection to Interrogatory 17 f and g is sustained on the ground that it is irrelevant. The objection to Interrogatory 22 i, ii, and iii is overruled on the ground that such amounts bear directly upon the calculation of the defendants’ compensation. If the answers to Interrogatory 22 iv, v, and b are insisted upon, the Court will hear counsel on the question of how many transactions are involved and the amount of effort that would be required to furnish the answers and whether or not they would be of any consequence if items i, ii, and *417iii are fully answered. The objection to Interrogatories 36 and 37 is overruled on the same ground that the defendants’ objection to all of complainant’s interrogatories was overruled. The objection to all other interrogatories is sustained on the ground that to require answers thereto would be to require the complainant to prepare and file a complete summation of virtually all the evidence which it intends to present when the case is heard. The court will, however, require the complainant to furnish a list of the names of any witnesses having knowledge of the matters covered by these interrogatories so that they may be deposed.